 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 522 
In the House of Representatives, U. S., 
 
June 10, 2009 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1886) to authorize democratic, economic, and social development assistance for Pakistan, to authorize security assistance for Pakistan, and for other purposes, and providing for consideration of the bill (H.R. 2410) to authorize appropriations for the Department of State and the Peace Corps for fiscal years 2010 and 2011, to modernize the Foreign Service, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1886) to authorize democratic, economic, and social development assistance for Pakistan, to authorize security assistance for Pakistan, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Foreign Affairs now printed in the bill, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; (2) the further amendment in the nature of a substitute printed in part B of the report of the Committee on Rules, if offered by Representative Ros-Lehtinen of Florida or her designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for 30 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.  
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2410) to authorize appropriations for the Department of State and the Peace Corps for fiscal years 2010 and 2011, to modernize the Foreign Service, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Committee on Foreign Affairs now printed in the bill. The committee amendment in the nature of a substitute shall be considered as read. All points of order against the committee amendment in the nature of a substitute are waived except those arising under clause 10 of rule XXI. Notwithstanding clause 11 of rule XVIII, no amendment to the committee amendment in the nature of a substitute shall be in order except those printed in part C of the report of the Committee on Rules. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the committee amendment in the nature of a substitute. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.
3.In the engrossment of H.R. 2410, the Clerk shall—
(1)add the text of H.R. 1886, as passed by the House, as new matter at the end of H.R. 2410; 
(2)conform the title of H.R. 2410 to reflect the addition to the engrossment of H.R. 1886; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment.  
 
Lorraine C. Miller,Clerk. 
